At a former day of the term this case was affirmed, then later reversed and ordered dismissed because our attention, on appellant's motion for rehearing, was called to an alleged defect in the information. The State has now filed a motion for rehearing by and through the Hon. H.N. Graves, who was County Attorney of Williamson County when the prosecution in this case was *Page 486 
had. The information alleges that appellant "did unlawfully take, steal and carry away, etc." omitting, as will be seen the word "fraudulently." It is now insisted that the allegations in the information are equivalent to the use of the latter word.
It has been so long held by this court that the use of the word "fraudulently" is indispensable in charging theft under our statute it would be unwise to make a departure even if the State's contention were even more meritorious than ingenious. But we cannot agree with the proposition that the words used supply the word "fraudulently." Prim v. State, 32 Tex. 158; Connor v. State, 6 Texas Crim. App., 455; Young v. State, 12 Texas Crim. App., 614; Muldrew v. State, 12 Texas Crim. App., 617; Sloan v. State, 18 Texas Crim. App., 225; Ortis v. State, 18 Texas Crim. App., 282; Ware v. State, 19 Texas Crim. App., 13; Chance v. State, 27 Tex.Crim. Rep., 11 S.W. Rep., 457; Doxey v. State, 12 S.W. Rep., 412; Watt v. State, 61 Tex. Crim. 662, 136 S.W. Rep., 56; Baldwin v. State, 76 Tex. Crim. 499, 175 S.W. Rep., 701.
The motion for rehearing is overruled.
Overruled.